Citation Nr: 1725747	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-50 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 60 percent for service-connected residuals of left knee total replacement with degenerative joint disease with history of fractured tibia, from August 1, 2011.

2.  Entitlement to a disability rating greater than 10 percent for service-connected fracture of the left tibia with left knee degenerative joint disease prior to June 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from June 1960 to August 1962.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia, that denied entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left knee disability.

In an October 2010 rating decision, the RO assigned a temporary total disability rating (100 percent) for total knee replacement, from June 8, 2010, to July 31, 2011, and assigned a 30 percent disability rating, effective August 1, 2011.  

This matter was then before the Board in May 2015 and December 2016 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, by rating action dated in Marcy 2017, the AOJ awarded an increased disability rating of 60 percent for the service-connected residuals of left knee total replacement with degenerative joint disease with history of fractured tibia, effective as of August 1, 2011.  Thereafter, in correspondence received later in March 2017, the Veteran indicated that he wished to withdraw the appeal of his left knee as he was satisfied with the 60 percent grant.  As the withdrawal by the Veteran does not appear to include the period of time from the date of claim through June 7, 2010, wherein a 10 percent disability rating had been assigned, the Board finds that this issue remains in appellate status.

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.


FINDINGS OF FACT

1.  In correspondence received later in March 2017, the Veteran indicated that he wished to withdraw the appeal of his left knee as he was satisfied with the 60 percent grant.

2.  From June 9, 2008, to June 7, 2010, the Veteran's service-connected left knee disability has more nearly approximated malunion of the tibia and fibula, with moderate knee disability characterized by joint space narrowing of the medial compartment with bone against bone, painful limitation of motion, and stiffness.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal with regard to a disability rating greater than 60 percent for service-connected residuals of left knee total replacement with degenerative joint disease with history of fractured tibia, from August 1, 2011, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, from June 9, 2008, to June 7, 2010, the criteria for a 20 percent disability rating for the service-connected fracture of the left tibia with left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002, 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Code 5262 (2010, 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204. 

In March 2017, the Veteran indicated that he wished to withdraw the appeal of his left knee as he was satisfied with the 60 percent grant.  As the Veteran has withdrawn the appeal regarding the issue of a disability rating greater than 60 percent for service-connected residuals of left knee total replacement with degenerative joint disease with history of fractured tibia, from August 1, 2011, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this issue, and the issue will be dismissed.

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry. 

In the decision below, the Board grants an increased 20 percent disability rating for the service-connected fracture of the left tibia with left knee degenerative joint disease, from June 9, 2008, to June 7, 2010.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of his post-service care.  He has also been afforded VA examinations.  Following the December 2016 Board Remand, additional VA treatment records were associated with the claims file, and the Veteran was afforded a VA examination.  Thus, the AOJ substantially complied with the remand directives, and no further action is necessary.  See D'Aries, supra. 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

VA General Counsel has interpreted that, if a musculoskeletal disability is rated under a specific diagnostic code predicated upon limitation of motion - Diagnostic Code 5258, as applicable here, in that it contemplates limitation of motion in the form of joint "locking" (see Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee)) - assigning a separate rating under another diagnostic code that does not appear to involve limitation of motion (e.g., Diagnostic Code 5257) would not constitute pyramiding. See VAOPGCPREC 23-97, 9-98.  The converse is also true.

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 
38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a Veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability ratings of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent disability rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent disability ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2016).

Under Diagnostic Code 5256, disability ratings are assigned when ankylosis is 
present.  38 C.F.R. § 4.71a.  Diagnostic Codes 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed and related symptoms are present.  Id.  Symptoms contemplated by Diagnostic Code 5258 include locking, pain, and effusion into the joint.  Finally, a 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a disability rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent disability rating is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent disability rating is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Id.

From June 9, 2008, to June 7, 2010, the Veteran's left knee disability was rated as 10 percent disabling under Diagnostic Code 5262 for mild impairment of the tibia and fibula.  38 C.F.R. § 4.71a. 

After a review of all the evidence of record, the Board finds that resolving all doubt in the Veteran's favor, for the period on appeal from June 9, 2008, to June 7, 2010, the service-connected left knee disability more nearly approximated malunion of the tibia and fibula with moderate knee disability.

The Veteran filed his claim for an increased disability rating in June 2008.  X-rays of the left knee taken at the Forsyth Medical Center in March 2008 had shown extensive degenerative changes, but no acute abnormality.  The Veteran was advised to wear a knee immobilizer as needed, to elevate the extremity and to refrain from strenuous activity.  He was prescribed pain medication.

A VA examination report dated in May 2008 shows that the Veteran reported ongoing pain in the left tibia, especially in cold weather.  He was noted to use a cane and a left knee brace and walked with a limp.  The left knee joint was said to be abnormal with painful limitation of motion.  Standing was limited to 30 minutes and walking to a quarter mile.  X-rays of the left knee taken in September 2008 revealed bone against bone of the medial compartment of the knee and a plantar calcaneal spur.  The tibia and fibula were negative.  The diagnosis was left tibia injury.  

A VA examination report dated in September 2008 shows that the Veteran reported that his left knee was worse.  He stated that a few months earlier he suddenly could not bear weight on the left knee.  He had it examined at Forsyth Hospital and was with diagnosed with arthritis.  He was received a steroid injection about four months earlier and it was said to be working pretty well.  He noted that he continued to have left knee pain with and without bearing.  He was said to have pain and stiffness with weight-bearing.  He was also said to have moderate flare-ups two to three times weekly that would last for hours.  Limitation of motion during the flare-ups would be at 70 percent.

Physical examination of the left knee revealed extension at zero degrees with no pain, and flexion limited to 100 degrees, with pain beginning at 90 degrees.  There was no additional limitation of motion with repetitive use.  Radiological studies revealed degenerate changes of all compartments, and joint space narrowing of the medial compartment with bone against bone.  The diagnosis was degenerative joint disease of the left knee.  He was said to have missed one and a half weeks of work due to his left knee symptoms.

A statement from the Veteran's representative dated in March 2009 shows that the Veteran was said to experience severe pain and restricted limitation of motion of the left knee.  It was also asserted that he had missed several weeks of work because of the severity of the left knee condition, and that a total knee replacement was being considered.

A private medical treatment record from D. C. P., M.D., dated in June 2010, shows that the Veteran had a diagnosis of osteoarthritis involving the left knee.  He was said to have failed conservative management with non-steroidal anti- inflammatory medication had a decrease in quality of life and activities of daily living.  Left knee replacement surgery was undertaken.

After a review of all the evidence of record, the Board finds that from June 9, 2008, the Veteran's service-connected left knee disability has more nearly approximated malunion of the tibia and fibula, with moderate knee disability characterized by joint space narrowing of the medial compartment of the left knee with bone against bone, painful limitation of motion, stiffness, and a decrease in quality of life and activities of daily living.  Resolving all reasonable doubt in favor of the Veteran, the Board finds such symptomatology to more nearly approximate a 20 percent disability rating under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  As such, the Board finds a 20 percent disability rating is warranted under Diagnostic Code 5262 from June 9, 2008, to June 7, 2010.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262; DeLuca, 8 Vet. App. 202. 

The Board has considered rating the left knee under Diagnostic Code 5257 for instability, however, the medical evidence of record under this period on appeal does not show any objective evidence of instability on examination.

The Board has also considered whether a separate rating is warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion or extension, respectively.  However, physical examination did not reveal limitation of motion extension during this period on appeal, and flexion was limited to 100 degrees, with pain starting at 90 degrees.  While the examiner opined that motion would be reduced by 70 percent during a flare-up, this would still not equate to limitation of flexion to 45 degrees which would be required for the assignment of a 10 percent disability rating.

The medical evidence of record has also not shown any diagnosis of ankylosis of the left knee or genu recurvatum so as to address rating under Diagnostic Codes 5256 or 5263.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

The Board has considered whether a period of a staged rating is appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of this period on appeal and, as such, additional staged ratings are not warranted.

Revolving all reasonable doubt in the Veteran's favor, a 20 percent disability rating for service-connected fracture of the left tibia with left knee degenerative joint disease, from June 9, 2008, to June 7, 2010, is warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's left knee disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's left knee disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the left knee disability has been awarded an increased disability rating of 20 percent from June 9, 2008, to June 7, 2010.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

The appeal as to the issue of a disability rating greater than 60 percent for service-connected residuals of left knee total replacement with degenerative joint disease with history of fractured tibia, from August 1, 2011, is dismissed.

A 20 percent disability rating, but no more, for service-connected fracture of the left tibia with left knee degenerative joint disease, from June 9, 2008, to June 7, 2010, is granted, subject to the applicable criteria governing the payment of monetary benefits.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


